UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------------------------x
JOSE BAUTA,

                             Plaintiff,
                                                                                                   MEMORANDUM & ORDER
              -against-
                                                                                                   14-CV-3725 (RER)
GREYHOUND LINES, INC., SABRINA
ANDERSON, AKOS GUBICA, KAROLY
GUBICA, C.A.V. ENTERPISE, LLC, and
FIRSTGROUP AMERICA, INC.,

                              Defendants.
-------------------------------------------------------------------------------------------x



RAMON E. REYES, JR., U.S.M.J.:

              Plaintiff Jose Bauta (“Bauta” or “Plaintiff”) moves the Court to reconsider its decision to

vacate the punitive damages award against Defendant Greyhound Lines, Inc. (“Greyhound”). (Dkt.

No. 811). Bauta’s motion is denied. 1

                                                                                      BACKGROUND

              In brief, Plaintiff is one of many passengers injured when Greyhound’s bus collided with

a truck in Pennsylvania resulting in a serious accident. 2 At Bauta’s request the Court collaterally

estopped defendants from litigating liability per an adverse Pennsylvania jury verdict based on the

same incident. (Order dated 3/10/2017). Subsequently, an Eastern District jury awarded Plaintiff

two punitive damages awards—one against Greyhound and one against its driver, Defendant

Sabrina Anderson (“Anderson”). (Dkt. No. 697).




1
    The parties consented to this Court’s jurisdiction pursuant to 28 U.S.C. § 636(c). (Dkt. No. 33).
2
    For a more detailed recounting of the facts and procedural history, see Dkt. No. 794 at 1–6.

                                                                                               1
       The Pennsylvania action on which this Court based its collateral estoppel ruling was

partially reversed on appeal. Livingston v. Greyhound Lines, Inc., 208 A.3d 1122 (Pa. Super. Ct.

2019). The Pennsylvania Superior Court found insufficient evidence to support direct liability for

punitive damages against Greyhound for its own conduct. Id. at 1131–32. Nevertheless, it affirmed

the trial court’s judgment finding Greyhound liable for $500,000 in punitive damages because it

could fairly be inferred that the Pennsylvania jury awarded the punitive damages against

Greyhound based on a theory of vicarious liability. Id. at 1132–33. As such, this Court, at the

request of Defendants, vacated the punitive damages award against Greyhound. (Dkt. No. 794 at

12).

                                          LEGAL STANDARD

       Federal Rule of Civil Procedure 54(b) permits a court to revisit a non-final judgment “in

the district court’s equitable discretion.” S.E.C. v. Amerindo Inv. Advisors, Inc., No. 05 Civ. 5231

(RJS), 2014 WL 405339, at *3 (S.D.N.Y. Feb. 3, 2014). The Second Circuit advises that when

contemplating reconsideration, courts should be guided by the law of the case doctrine. See id. n.3

(collecting cases). “The major grounds justifying reconsideration are ‘an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.’” Virgin Atlantic Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d

Cir. 1992) (quoting WRIGHT, MILLER & COOPER, 18 FED. PRAC. & PROC. CIV. § 4478).

                                              DISCUSSION

       Plaintiff argues that, just as the Superior Court of Pennsylvania did in Livingston, this Court

can infer that the jury awarded punitive damages against Greyhound based on a theory of vicarious

liability. (Dkt. No. 810 at 1). However, as this Court has previously held, that inference cannot be




                                                 2
made here. 3 (Dkt. No. 794). The Eastern District’s jury instructions can only be interpreted as

directing a finding of punitive damages against Greyhound based on a theory of direct liability for

two primary reasons.

           First, the jury instructions cautioned the jury to consider only Greyhound’s “outrageous

conduct” when assessing punitive damages against it. 4 (Dkt. No. 785 (“Jury Charge Tr.”) at 4309–

10). Outrageous conduct is one type of conduct that warrants direct liability for punitive damages.

See Hutchison v. Luddy, 582 Pa. 114, 121 (Pa. 2005) (citing Feld v. Merriam, 506 Pa. 383, 395

(Pa. 1984)). In other words, the jury was never instructed on vicarious liability and could not

consider Anderson’s outrageous conduct in assessing punitive damages against Greyhound.

Therefore, a punitive damages award based on Greyhound’s outrageous conduct would necessarily

be an award based on direct liability.

           Second, the jury instructions repeatedly instructed the jury to consider each defendant’s

conduct separately. 5 By instructing the jury to consider only Greyhound’s conduct in awarding

punitive damages against it and only Anderson’s conduct in awarding punitive damages against

her, it cannot be inferred that the jury’s punitive damages award against Greyhound was based on

anything other than direct liability for Greyhound’s conduct.

           Accordingly, Bauta’s motion to reconsider must be denied.




3
    For a detailed comparison of the Eastern District’s and Pennsylvania’s jury instructions, see Dkt. No. 794 at 9–11.
4
  For example, the instructions state “[a] jury in Pennsylvania has already determined that Greyhound’s and Sabrina
Anderson’s conduct was outrageous, and based upon the legal doctrine called collateral estoppel, the Court has applied
that determination to this case.” (Jury Charge Tr. at 4309) (emphasis added). Further, the jury was told that “[t]he sole
purpose of punitive damages is to punish the defendant’s outrageous conduct.” (Id. at 4310) (emphasis added).
5
  For example, the jury was told that “[i]t is your job to fix the amount of punitive damages separately against each
defendant, Greyhound and Sabrina Anderson.” (Jury Charge Tr. at 4309) (emphasis added). And the instructions state
that “[w]hereas here, there is more than one defendant, you must decide the amount of punitive damages to be assessed
and measured by your consideration of the factors I have listed as they apply to each particular defendant.” (Id.)
(emphasis added).

                                                            3
                                          CONCLUSION

       Because Livingston found insufficient evidence to support direct liability against

Greyhound, any punitive damages award based on its direct liability cannot stand. The Eastern

District’s punitive damages verdict against Greyhound is based on direct liability for its own

conduct. As such, the punitive damages award against Greyhound was correctly vacated and

Bauta’s motion is denied.

                                                         SO ORDERED.

                                                         ________/s/________________
                                                         Ramon E. Reyes, Jr.
                                                         United States Magistrate Judge

                                                         Dated: March 13, 2020
                                                                Brooklyn, NY




                                              4
